Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-17, in the reply filed on 2/12/2021 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021.
Claims 12-17 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clam 12 is rejected because the meaning of “osmotic/chemical stresses” is unclear. Does the slash mark mean that the stresses occur together or are in the alternative or are somehow equivalent?
Claim 12 is rejected because it is unclear to what “sample” parts b) and c) refer. Part a) recites transferring the sample to be preserved to a desiccation medium. Part b) recites desiccating the sample to a rubbery region ….”. In this case “the sample” is the sample before combination with the desiccation medium. It is suggested that part be amended to recite “desiccating the sample in the desiccation medium to the rubbery region ….”.
Claim 12 is rejected because the claim recites “the rubbery region” and “glassy state.” The terms “rubbery” and “glassy” are relative terms and no comparison is made. Further it is unclear if “rubbery” and “glassy” refer to a degree of the quality of the desiccation medium or the sample.
The last line of claim 12 recites “crossing the Tg curve by cooling the desiccated sample approximately 10 degrees C or more below the Tg of the sample to achieve a stable glassy stated of the sample.” It is unclear if “the Tg of the sample” and “stable glassy state of the sample” refer to the sample prior to combination with the desiccation medium or the desiccated sample.
Claim 13 is rejected because the meets and bound of the “so-called edge effect” are unclear. It is unclear what “so-called” means with relation to an edge effect. Is there some other name that pertains to the effect? 
Claim 13 is rejected because “specimen” lacks antecedent basis in claim 12. Claim 12 recites “a sample.”
Claim 14 is rejected because the term “a significant portion” is a relative term and no comparison is made with relation to how much is “a significant portion.”
Claim 16 is rejected because “rubbery” is a relative term and no comparison is made. It is also unclear how close a “verge” is to “the rubbery region.”
Claim 16 is rejected because it recites “(e.g., -20 ºC, -40 ºC or -80 ºC” which lacks a closed parenthesis mark. Further, the phrase " e.g.," renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 is rejected because it is unclear how lose a specimen must be to achieve a “glass-like state.”
Claim 15 is rejected because it is a dependent claim that does not overcome the deficiencies of the rejected claim from which is depends.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 12 is drawn to a method for preserving a biological sample comprising cells by a) transferring the biological sample to be preserved to a desiccation medium comrpsing the recited components; b) desiccating the sample (which will be interpreted as the sample in the desiccation medium); and c) “crossing the Tg curve by cooling the desiccated sample approximately 10 degrees C or more below the Tg of the sample to achieve a stable glassy state of the sample.”
As noted supra, the claims contain many inconsistencies that makes their metes and bounds unclear. However, part c) does refer to the sample which is interpreted to be the biological sample to be preserved.  The extremely broad genus term "the Tg of the sample" does not have sufficient description in the specification, nor are a representative number of glass transition states of biological samples described within this genus to demonstrate that applicant was in possession at the time of filing of this genus term.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by the inventor. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc.,107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989)("[T]he description must clearlyallow persons of ordinary skill in the art to recognize that [the inventor] invented what isclaimed."). Thus, an applicant complies with the written description requirement "bydescribing the invention, with all its claimed limitations, not that which makes itobvious," and by using "such descriptive means as words, structures, figures, diagrams,formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. 
Glass transition states of solutes in a solution, such as an aqueous solution of trehalose” have been measured and are known. Simplerler et al. (J. Phys. Chem. B (2006) 110: 19678-19684) present a study that uses an in silico model to predict glass transition temperatures of glucose, sucrose and trehalose and compares the predicted values to experimentally determined ones (abstract). 
The specification discloses that biological samples comprising cells include those from any animal, prokaryotes, protist or plants (page 6, lines 28-31). Suitable humans cells are recited at page 7, lines 7-16). Compositions comrpsing cells also include tissues, organs or organisms (page 8).
The specification does not disclose the glass transition temperature of any of these biological sample comprising cells. The prior art does not teach these values either. The specification does not disclose any relationship between the Tg and the structure of the various embodiments of biological samples to be preserved.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim. It is unquestionable that claims are broad and generic, with respect to all possible glass transition temperatures of biological samples as encompassed by the claims. The claims lack written description because there is no disclosure of a correlation between Tg and structure of the any of the types of biological samples recited in the specification.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.") Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653